COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
 CLAUDIA SUSANA MARTINEZ                                        No. 08-17-00183-CV
 JARDON,                                          §
                  Appellant,                                       Appeal from the
                                                  §
 v.                                                               65th District Court
                                                  §
 GERD PFISTER,                                                 of El Paso County, Texas
                           Appellee.              §
                                                                (TC# 2013DCM4404)

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was error in that

part of the judgment awarding attorney’s fees and expenses. We therefore reverse the portion of

the trial court’s judgment regarding attorney’s fees and expenses and remand the case to the trial

court for further proceedings limited to Appellee’s claim of attorney’s fees and expenses.

       We further order that the remainder of the judgment of the court below is affirmed, in

accordance with the opinion of this Court.

       We further order that Appellee recover from Appellant and her sureties, if any, for

performance of the judgment and all costs, for which let execution issue. See TEX. R. APP. P.

43.5. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 17TH DAY OF DECEMBER, 2019.


                                             GINA M. PALAFOX, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.